Case 3:17-cV-00348-HES-|\/|CR Document 130 Filed 03/01/19 Page 1 of 32 Page|D 6595

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

BENJAMIN MICHAEL DUBAY,
Plaintiff,
v. Case No. 3:17-cv-00348-J-20MCR

STEPHEN KING; l\'IEDIA RIGHTS
CAPITAL; IMAGINE
ENTERTAINMENT; SONY
PICTURES ENTERTAINI\IENT;
MARVEL ENTERTAINMENT;
SIMON & SCHUS'I`ER,

Defendants.
/

Q_Mll

THIS CAUSE is before the Court on Defendants’ Dispositive Motion for Summary
Judgment and Memorandum of Law in Support (Doc. 115) and Plaintifl’s Response and
Memorandum of Law in Opposition thereto (Doc. 120). APcer careful consideration of the issues
presented, Defendants’ Motion for Summary Judgment (Doc. 115) is granted. The Court’s
analysis in support of that conclusion is as follows:

I. Background

Benjamin Michael DuBay (“Plaintiff”) is a nephew of William Bryan DuBay, one of the
creators of “Restin Dane” also known as “The Rook.” The Rook is a comic book character
whose flrst_story was published in 1977 in a Warren Publications horror/fantasy comic magazine
entitled Eerie volume 82 (hereinafter “Eerie 82”). According to Plaintiff, The‘ Rook character
was distributed in “greater than five million comic magazine copies, throughout the United

1

Case 3:17-cV-OO348-HES-I\/|CR Document 130 Filed 03/01/19 Page 2 of 32 Page|D 6596

States from January 1977 thru March 1983” (Doc. 6, 1118). The Rook comic remains available to
the public today in comic books, graphic novels and electronic forms (Doc. 6, 11 20).

Defendant Stephen King is the author of the widely successful series of novels entitled
T he Dark Tower. First published in 1982, The Dark lTower has evolved into an eight-volume
series, reimagined and interpreted through various mediums, including fllm and graphic novels.
Roland Deschain also known as “The Gunslinger,” is the protagonist of the series.

Approximately 35 years after the world first officiallyl met Roland Deschain, Plaintiff
brought this action alleging that Roland Deschain is so shockineg and extraordinarin similar to
The Rook that Defendant King must have unlawfully copied and appropriated The Rook
character. (Doc. 6, Ml, 24).2 Plaintiff has identified the infringing works as: the eight novels of
The Dark Tower series written by Defendant King and published by Defendant Simon &
Schuster; 16 of The Dark Tower graphic novels licensed by Defendant Marvel; and the 2017
feature fllm The Dark Tower produced and/or distributed by Defendants MRC,3 Imagine
Entertainment and Sony Pictures Entertainment Plaintiff argues that because Roland is the
central character in this large volume of works, all works infringe on Plaintiffs validly held

copyright of The Rook character.

 

lThe entire contents of Defendant King’s first Dark Tower novel, The Gunslz`nger, were initially
published in five-installments in The Magazz'ne of Fantasy and Science beginning in 197 8. (Doc.
115-19, 1111).

2 Plaintiff acknowledges that Defendant Kings manuscript for The Dark Tower may have
predated The Rook’s publication However, he argues that “Defendant King made significant
transformations characteristically, symbolically, and literarin to his unnamed protagonist
featured in the manuscript after having gained access to Restin Dane.” Plaintiff argues, “[t]hese
transformations can only be explained through willful copying and fraudulent concealment.”
(Doc. 6, 1[ 36).

3 Sued as Media Rights Capital.

Case 3:17-cv-00348-HES-|\/|CR Document 130 Filed 03/01/19 Page 3 of 32 Page|D 6597

On March 28, 2017, Plaintiff flled a two-count complaint against Defendant King
alleging claims for Copyright Infringement and Vicarious Copyright Infringement (Doc. l, pgs.
28-31). Shortly thereafter, Plaintiff filed an amended complaint naming the remaining
Defendants and adding an additional count for Contributory Copyright Infringement against
Defendants MRC and Imagine Entertainment (Doc. 6, pgs. 44-46).

II. The Relevant Copyright

Plaintiff claims he is the owner of the copyright for the work entitled “The Rook,”
registered with the United States Copyright Offlce under Registration Number B188968. The
registration date is February 4, 1977. The initial publication date is January 19, 1977. The
deposit copy for No. B188968 is Eerie 82. (Doc. 6, 1[ 21). lt is by and through this copyright for
Eerie 82 that Plaintiff claims ownership of the copyright the Defendants are accused of
infringing For the purposes of this analysis, the Court will treat Plaintiff as the owner of the
relevant copyright for The Rook character.4

III. Summary Judgment Standard

Summary Judgment is proper if “there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party moving
for summary judgment bears the initial burden of showing the Court there is an absence of a
genuine issue of material fact to be decided at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). A party seeking summary judgment has the initial responsibility of “identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on frle,

 

4 The Court notes the issue of ownership is far from clear. (See Doc. 118). Nevertheless, the
Court will proceed in the same manner as the Parties, with the assumption that Plaintiff owns the
copyright upon which this action is based (Doc. 120, pg. 4; Doc. 115, pgs. 3, 8).

Case 3:17-cv-00348-HES-|\/|CR Document 130 Filed 03/01/19 Page 4 of 32 Page|D 6598

together with the aflidavits, if any’ which it believes demonstrate the absence of a genuine issue
of material fact.” Ici at 323 (quoting Fed. R. Civ. P. 56(e)). Once the moving party has met its
burden, the non-moving party must present specific facts showing there is a genuine issue of fact
for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing
Fed. R. Civ. P. 56(e)).

An issue of fact is “genuine” if the record could lead a trier of fact to find for the non-
moving party. Allen v. Tyson Fooa's, 121 F.3d 642, 646 (l 1th Cir. 1997). A “material” fact is one
that “might affect the outcome of the suit under governing law.” Anderson v. Liberty Lobby, Inc. ,
477 U.S. 242, 248 (1986).

When reviewing a summary judgment motion, “‘The district court should resolve all
reasonable doubts about the facts in favor of the non-movant and draw all justifiable
inferences . . . in his favor.”’ Hickson Corp. v. Northern Corssarm Co., Inc., 357 F.3d 1256 (11th
Cir. 2004) (quoting United States v. Four Parcels ofReal Prop., 941 F.2d 1428, 1437-38 (l 1th
Cir. 1991)) In so doing, a Court cannot weigh conflicting evidence or determine issues of
credibility. FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (1 1th Cir. 2011).
Instead, the Court is “‘limited to deciding whether there is sufficient evidence upon which a
[fact-finder] could find for the non-moving party.”’ Georgia State Conference of NAACP v.
Fayette Cly Bd. of Com ’rs, 775 F.3d 1336 (l 1th Cir. 2015) (quoting Morrison v. Amway Corp.,
323 F.3d 920, 924 (1 1th Cir. 2003)).

IV. Infringement Analysis

Despite what many may think, “Not all copying . . . is copyright infringement.” Feist

Publ ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991). To make out a prima facie

case for infringement of a copyright, “two elements must be proven: (l) ownership of a valid

Case 3:17-cV-00348-HES-|\/|CR Document 130 Filed 03/01/19 Page 5 of 32 Page|D 6599

copyright, and (2) copying of constituent elements of the work that are original.” Id.; Peter
Letterese and Assoc., Inc., v. World Inst. of Scientology Enter., 533 F.3d 1287, 1300 (11th Cir.
2008). Because evidence of direct copying is rare, courts have “developed methods by which
copying can be found indirectly.” Beal v. Paramount Pictures Corp., 20 F.3d 454, 459 (11th Cir.
1994). Absent direct evidence of copying, a plaintiff must demonstrate (l) the defendants had
access to the copyrighted work and (2) the Works are substantially similar to the protected
expression. Id. (citing Original Appalachian Artworks, Inc. v. Toy Lo/€, Inc., 684 F.2d 821, 829
& n.11 (11th Cir. 1982)). Plaintiff must show both access and substantial similarity to prove
copying Id. at 460.5
a. Summary Judgment in the Infringement Context

Some courts have found summary judgment to be inappropriate in a copyright
infringement lawsuit because of the “inherently subjective nature of the inquiry.” Oravec v.
Sunny Isles Lwcury Ventures, L.C., 527 F.3d 1218, 1223 (11th Cir. 2008) (citing Beal, 20 F.3d at
459 (11th Cir. 1994)). Nevertheless, non-infringement has been found as a matter of law and
summary judgment granted where, either, “the similarity between two works concerns only non-
copyrightable elements of the plaintist work, or because no reasonable jury, properly
instructed, could find the works are substantially similar.” Herzog v. Castle Rock Entm ’t., 193
F.3d 1241, 1247 (11th Cir. 1999) (per curiam) (district court opinion affirmed and annexed to

Eleventh Circuit ruling)(citations omitted)(emphasis added); Oravec, 527 F.3d at 1223 (same);

 

5 Even if a plaintiff is unable to demonstrate access, he may establish copying by demonstrating
that his work and the infringing works are strikingly similar. Calhoun v. Lillenas Publ ’g, 298
F.3d 1338, 1232 n.6 (11th Cir. 2002). Striking similarity exists where the proof of similarity in
appearance is “so striking that the possibilities of independent creation, coincidence and prior
common source are, as a practical matter, precluded.” Selle v. Gibb, 741 F.2d 896, 901 (7th Cir.
1984).

Case 3:17-cv-00348-HES-|\/|CR Document 130 Filed 03/01/19 Page 6 of 32 Page|D 6600

Beal, 20 F.3d at 459 (same).6 This analysis is sometimes called a two-pronged test: (l) an
extrinsic, objective test, and (2) an intrinsic, subjective test, See Herzog 193 F.3d at 1257 (citing
Beal v. Paramount Pictures, 806 F.Supp. 963, 967 (N.D. Ga., 1992)), afd, Beal, 20 F.3d 454;
Lil'Joe Wein Music, Inc. v. Jackson, 245 Fed. App’x. 873, 877 (11th Cir. 2007).

Under the extrinsic test, a court will inquire into whether, as an objective matter, the
protected expression of the works are substantially similar Id. If, under the extrinsic test, the
plaintiff “seeks to protect only uncopyrightable elements” the court will grant summary
judgment for the defendant Id. Pursuant to the intrinsic test, the Court will consider whether a
reasonable jury, properly instructed, would find the works substantially similar If a plaintiff
cannot meet either prong, a court may grant summary judgment Herzog, 193 F.3d at 125 7.

b. The Requirements of Originality and Expression

Just because a work holds a copyright does not mean that that copyright protection
extends to every element of that work. Copyright protection extends to that which is original to
the author. Fez`st, 499 U.S. at 348. “Copyright protection subsists . . . in original works of
authorship fixed in any tangible medium of expression . . . .” 17 U.S.C. § 102(a). Thus “[t]he
sine qua non of copyright is originality.” Beal, 20 F.3d at 459 (quoting Feisf; 499 U.S. at 345).
Original in this context means that the work was independently created by the author and
possesses a minimal degree of creativity. Feist, 499 U.S. at 345 (citing 1 M. Nimmer & D.
Nimmer, Copyright §§ 2.01[A],[B] (1990)). Similarly, mere ideas, procedures, principles and
concepts are not protectable by copyright regardless of the manner or form in which such ideas,

procedures, piinciples and concepts take. 17 U.S.C. § 102(b); Peter Letterese and Assoc., Inc.,

 

6 See also Lil ’ Joe Wein Music Inc. v. Jackson, 245 Fed. App’x. 873, 877 (11th Cir. 2007) (noting
the Second Circuit has approved the grant of summary judgment in copyright cases as it allows
courts to put “‘a swift end to meritless litigation’ and avoid long and costly trials.”)(quoting
Hoehling v. Universal Cily Stua'ios, Inc., 618 F.2d 972, 977 (2d Cir. 1980).

6

Case 3:17-cv-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 7 of 32 Page|D 6601

553 F.3d at 1302; Herzog, 193 F.3d at 1248. Thus, copyright law balances an author’s “[r]ight to
their original expression,” while still “encourage[ing] others to build freely upon the ideas and
information conveyed by the work.” Feist, 449 U.S. at 349-350.
c. Scénes dfaire

In addition to non-original works and broad ideas, noncopyrightable material includes
scénes afaire, which are stock scenes or, “‘sequences of events which necessarily follow from a
common theme,’ or ‘incidents, characters of settings that are indispensable or standard in the
treatment of a given topic.”’ Peter Letterese and Assoc., 533 F.3d at 1302 (quoting Herzog, 193
F.3d at 1248). See, e.g. Herzog, 193 F.3d at 1262 (holding that characters in a murder mystery
who keep secrets are not protectable); Williams v. Crichton, 84 F.3d 581, 588 (2d Cir.
1996)(holding figures of muscular superheroes in fighting poses are examples of scénes afaire );
Beal, 20 F.3d at 463 (noting that in all works involving courtship and marriage have a wedding,
usually towards the end of the work); Walker v. T ime Life Films, Inc., 784 F.2d 44, 50 (2d Cir.
l986)(concluding no protection for “drunks, prostitutes, vermin, and derelict cars,” as well as
“foot chases and the morale problems of policemen, not to mention the familiar figure of the
Irish cop” as they are common elements in police fiction); Warner Bros. ]nc. v. Am. Broad. Cos.,
654 F.2d 204, 210 (2d Cir. 1981)(observing that the fact that both heroes fight villains is nothing
more “than the classic theme of good versus evil”).

d. Substantial similarity

In the Eleventh Circuit, substantial similarity exists “where an average lay observer
would recognize the alleged copy as having been appropriated from the copyrighted work.”
Original Appalachian Artworks, Inc., 684 F.2d at 829 (citations omitted). A Plaintiff must

establish “specifically that the allegedly infringing work is substantially similar to the plaintiffs

Case 3:17-cv-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 3 of 32 Page|D 6602

work with regard to its protected elements.” Leigh v. Warner Bros., Inc., 212 F.3d 1210, 1214
(11th Cir. 2010) (emphasis in original).
e. Evaluating competent evidence

Plaintiff urges the Court to ignore Defendants’ expert witness Robert Michael Gale.
Plaintiff argues Gale’s expert opinion undermines the lay observer test for substantial similarity,
especially because he does not “test[] the target audience.” (See Doc. 120, pgs. 12-13).

Expert testimony is appropriate in evaluating the “extrinsic” prong of the above-outlined
test, i.e. whether, as an objective matter, the protected expression of the works are substantially
similar. Lil ’Joe Wein Music Inc. v. Jackson, 245 Fed. App’x. 873, 877 (11th Cir. 2007). “Under
the extrinsic test, expert testimony and analytic dissection are appropriate.” Herzog, 193 F.3d at
1257. Additionally, the Court is not left to rely on expert opinion alone to determine whether the
protected expressions of the work are substantially similar To the extent the works at issue have
been lodged with the Court, the works themselves have been scrutinized7

f. Characters are protectable by copyright separate from the work in which they
appear

Courts may consider the copyrightability of a character apart from the work in which the
character appears 1 Nimmer on Copyright § 2.12[A][1] & [2] (2018). However, the character
must be “distinctively delineated” in the plaintiff s work. Id. As Judge Learned Hand reasoned,
“[t]he less developed the characters, the less they can be copyrighted; that is the penalty an
author must bear for marking them too indistinctly.” Nichols v. Universal Pictures Corp., 45
F.2d 119, 121 (2d. Cir 1930). Thus, Courts have held characters to have standalone protection

where they have displayed “consistent, widely identifiable traits.” Rice v. Fox Broad. Co., 330

 

7 This issue is discussed further in Section X., infra.

.a\fi¢

Case 3:17-cv-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 9 of 32 Page|D 6603

F.3d 1170 (9th Cir. 2003). See, e.g., Metro-Goldwyn-Mayer, Inc. v. American Honda Motor Co.,
900 F. Supp. 1287, 1295-97 (C.D. Cal. 1995) (James Bond protectable apart from the works in
which he appeared); D.C. Comz`cs ]nc. v. Unlimited Monkey Bus., Inc., 598 F.Supp. 110 (N.D.
Ga. 1984) (Superrnan protected by copyright); Disney Prods. v. Air Pirates, 581 F.2d 751 (9th
Cir. 1978) (Mickey Mouse and other Disney characters protected by copyright).

The Court finds that the distinctive delineation analysis is encompassed in the analysis
for substantial similarity. The same factors utilized in evaluating distinctiveness are analyzed by
the Court in the discussion of the characters ‘similarities inj%a. See 1 Nimmer on Copyright
§2. 12[A][1] ([t]he inquiry into copyright protection for a character from a work of fiction, along
with whether infringement of the character has taken place belong not to . . . the discussion of
copyright’s subject matter, but instead to the inquiry into substantial similarity.”).

g. The Works Examined

“When called upon to adjudicate a copyright dispute, a court must compare the works in
question.” Beal, 20 F.3d at 456 (citing Autoskill, Inc. v. Nat’l Edu. Support Sys. Inc., 994 F.2d
1476, 1490 (10th Cir.), cert denied, 510 U.S. 916 (1993)). Plaintiff does not allege that any of the
written works of Defendant King infringe on The Rook character or comics in a specific,
individual capacity. Cf Beal, 20 F.3d 454 (11th Cir. 1994) (The movie “Coming to America”
was accused of infringing upon a novel entitled The Arab Heart by author Alveda King Beal).
Plaintiff instead relies on a broader theory; the works featuring The Rook and Roland Deschain
are substantially similar based on the characters featured and the themes pursued. (See Doc. 115,
Exhibit 41). Specifically, Plaintiff argues that The Rook and Roland Deschain are “substantially
similar in their unique elements” and their “unique combination of common traits” (See Doc.

120, pg. 15).

Case 3:17-cV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 10 of 32 Page|D 6604

lt is the Plaintiff s position that the unique elements of The Rook “became well-
delineated in a two-part story published in Eerie 82 in March 1977, where the character Restin
Dane, aka The Rook was introduced,” (Doc. 120, pg. 15).8 To that end, Plaintiff has included in
his summary judgment response the full stories featuring The Rook appearing in Eerie, volumes
82-85, 87-88 (Doc. 120, Exhibits 1, 1A, lB, lC, lD, lE).

Defendant King’s novels alone compromise approximately 4,000 pages written over 25
years. Due to the volume of the works at issue, Defendants engaged Robin Furth to author
summaries of Roland Deschain’s character arc plot summaries for both Defendant King’s prose
and Marvel’s graphic novels. Due to Plaintiff s character-based, thematic and general allegations
of infringement, the Court will compare the characters for the purposes of the substantial
similarity analysis using Furth’s summaries, Eerie, volumes 82-85, 87-88 in their entirety,9 and

the other materials lodged with the Court.10

 

8 Plaintiff specifically claims that, “[I]n the inaugural arc, Restin Dane’s name, anachronistic
cowboy look, time traveling heroism, black bird companion, tower relationship, and the Alamo
history are well established unique elements.” He further claims that the “unique combination of
the otherwise common elements described in Plaintiff’ s amended complaint, are afforded
protection. . . .” Doc. 120, pg. 15.

9 Eerie 86 was not included in the materials provided to the Court. The Court is not aware if The
Rook appeared in Eerie 86.

10 Federal Rule of Evidence 1006 allows a party to “use a summary, chart, or calculation to prove
the content of voluminous writings . . . that cannot be conveniently examined in court,” provided
they are made available to the opposing party. Fed. R. of Evid. 1006. See United States v.
Francis, 131 F.3d 1452, 1457 (11th Cir. 1997) (noting that Rule 1006 allows a District Court to
admit summary evidence, where, in the court’s discretion, it would be “inconvenient or
unnecessarily time-consuming” to review the full evidence) (citations omitted). Defendants
invited Plaintiff to lodge the full works with the Court, if they deemed it necessary due to a belief
in the inaccuracy of the summaries Plaintiff chose not to lodge the Defendant King’s works for
the Court’s review in analyzing this matter and does not contest the accuracy of the summaries
Rather, Plaintiff disputes the accuracy Furth’s deposition testimony, arguing that Furth has
motive to lie about the relevant issues because she has an employment relationship with
Defendant King and authored the alleged infringing graphic novels. (See Doc. 120, pgs. 18-19).

10

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 11 of 32 Page|D 6605

To proceed with the analysis, the Court will first examine the general characteristics and
story arc of The Rook. The Court will then examine the general characteristics and story arc of
Roland Deschain arc as featured in the alleged infringing work of the Defendants.ll The Court
will then identify the similarities between each work and examine which of those similarities are
scenes c`z jizire. The Court will then conduct the substantial similarity analysis between the
original expression of The Rook and the alleged infringing works featuring Roland Deschain
Beal, 20 F. 3d at 459. See also Leigh, 212 F.3d at 1215.

V. The Rook
a. Creation

William M. Dubay, Budd Lewis and James “Jim” Stenstrum, created The Rook during
the fall of 1976. Mr. William Dubay died in 2010. Mr. Stenstrum is the only surviving member
of the tiio. Plaintiff describes The Rook as a “time-traveling, parallel/alternate world traveling,
monster-fighting, romantic adventure hero; who has a penchant for dressing as a cowboy from
the Old West and is symbolized by a rook bird” (Doc. 6, 1|16). A few years after his initial debut
in Eerie, The Rook was given his own magazine, entitled T he Rook. After his title magazine was
cancelled, The Rook again appeared in Erie magazine Warren Publishing eventually went
bankrupt and ceased all further publication of The Rook character. The Rook series again
appeared in a mini-series was revived by Dark Horse Comics in 2015 and is available and by

GooglePlay in a mobile video game (Doc. 6, ‘|I 20).

 

The issues raised by Plaintiff are relevant weight to be given to Furth’s testimony, not its
admissibility or sufficiency.

11

Case 3:17-cV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 12 of 32 Page|D 6606

b. The Man Who Time Forgot!

“He was born . . . Restin Dane but he calls himself . . . Tl-IE ROOK!” An exciting and
light-hearted comic, The Rook character is first introduced to readers in Eerie 82 in classically
exciting, catchy and heroic terms: “The Most Exciting New Hero in Comics!” and “The Master
of the Past, Present and Future!” The Rook is a hero in the traditional mold. He is self-made,
likeable, charming and a successful adventure hero. Restin Dane calls himself The Rook because
of the “shrewd killer chess piece” in the shape of “an impregnable castle,” that he travels through
time in and because he moves through time as quickly and mysteriously as “the black bird of
prey . . . known also as . . . The Rook!”

Like Batman’s Bruce Wayne, The Rook is a wealthy inventor/techno physicist, who
experiments with the science of physics, computers and advanced robotronics. The Rook
designed the time traveling devices he uses He most commonly uses a time machine in the
shape of a large rook chess piece, although a time machine shaped as a knight chess piece is also
featured in the series He calls traveling through time “castling.” The Rook has also built robots
to serve as his team of assistants The most prominently featured robot is a computer robot butler
named “Manners” Two more rudimentary robots, aptly named “Nuts” and “Bolts” are also
mentioned.

Eventually, The Rook’s crime fighting team is comprised of himself, his great, great
grandfather Bishop Dane, an outlaw gunfighter whom he rescued from 1874 and Manners. (See
Eerie 85, 120-1C). The action primarily takes place in the Old American West, but The Rook
lives in modern day Arizona in a house called “Rook Manor” or “Rook Castle” which is also
shaped like a giant rook chess piece. The Rook has built an underground headquarters there,

where he stores his time machines

12

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 13 of 32 Page|D 6607

The Rook is a bachelor. He is young, ruggedly handsome, square jawed with dark hair
and thick sidebums and a muscular physique. The Rook does not age and remains in his prime,
despite passing years Although The Rook’s attire changes slightly as his adventures progress, he
basically subscribes to the same old American West look throughout12 He mostly wears dark
jean or black, bell bottomed pants, atom white or light, long sleeve collared shirt, a dark vest,
leg holster, and a belt with a large buckle containing the image of a rook bird, an animal similar
in appearance to the common crow. The Rook often, but not always, wears a black cowboy hat
with a somewhat reflective silver, hatband. He is frequently armed on his adventures with a
revolver, a Bowie knife, and a machine gun.

The Rook’s desire “to escape the time in which he is imprisoned” and interest in his
ancestral history initially motivates his time travel. Resourceful and brave, The Rook strives to
do the right thing, even if it means sacrificing himself or placing himself in harm’s way. The
Rook’s main adversary in Eerie is Gat Hawkins. Hawkins wants to be the “Master of All Time”
and torments The Rook in his quests (Eerz`e 84, Doc. 120-3). In Eerie 87, Granny Gadget is also
introduced as a villain (Doc. 120-4).

c. As Featured in Erie 82

The Reader learns The Rook spent a lifetime preparing to time travel, and when he was
finally able, his goal was to travel to save Parrish Dane, a relative, who died in the Battle of the
Alamo. The Rook character’s main storyline in this comic surrounds the Battle of the Alamo and
his attempts to save Parish Dane, The Rook goes castling in his rook time machine, to the
famous 1836 battle. The Rook introduces himself to Davy Crockett, Colonel William Travis,

Colonel James Bowie, and Parrish Dane, who he fights alongside defending The Alamo. The

 

12 Plaintiff labeled the image of The Rook contained on page 21 of the complaint to define the
look of his character (Doc. 6).

13

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 14 of 32 Page|D 6603

Rook desperately wants to save all the fighters at the Alamo, but even he and his modern
weaponry could not survive the onslaught of the Mexican army. Although he cannot save Parrish
Dane, The Rook saves a boy, who was fighting alongside Colonel Bowie. The Rook sweeps the
boy', who is later revealed to be Bishop Dane, into his time machine and transports him to the day
after the climatic Battle of the Alamo, ensuring the boy’s survival. The boy appears to be the sole
survivor of the Battle, except for The Rook. The Rook returns to Rook Manor, awash in failure,
and in deep despair he could not fulfill his life’s mission of saving his ancestor Parrish Dane,
VI. Roland Deschain
a. Creation

According to Defendant King, the character of Roland Deschain, also known as the
Gunslinger, was developed over three decades, beginning in 1970. (See Doc. 115-19, 111[ 9,14).
The seventh volume of T he Dark Tower series was published in 2004. In 2012, Defendant King
published a standalone novella, The Wind Through the Keyhole, that fits chronologically between
the fourth and fifth Dark Tower novels.

Defendant King identifies a variety of sources as his inspiration for Roland and The Dark
Tower novels, including: J.R.R. Tolkien’s The Lord of the Rings; Robeit Browning’s poem,
“Childe Roland to the Dark Tower Came,” which is about a young man, “on a quest for a
mysterious dark tower” (Doc. 115-19, 1[ 5);13 Clint Eastwood’s character, “The Man With No
Name” featured in spaghetti westerns beginning in the 1960s, including the film The Good, The
Bad, and The Ugly; and author Clifford Simak’s science fiction novel Ring Around the Sun.

(Doc. 115-19, 1115-8).

 

13 Defendant King points to several other elements present in the poem that purportedly heavily
inspired The Dark Tower, such as a great black bird, knights, and a character named Cuthbert, a
horn, and the notion that Roland Deschain is the final gunslinger. Id.

14

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 15 of 32 Page|D 6609

Defendant King purports to have had little to do with the illustrations of Roland. (Doc.
115-19, 1|1[ 15-16). He points out that the illustrations of The Gunslinger vary greatly from book
to book and The Gunslinger played by actor Idris Elba in the film, T he Dark Tower did not
“strictly conform” to the image of Roland he wrote. Id. at 1[16.

b. The Gunslinger

In the first installment of The Dark Tower series, T he Gunslinger, Roland lives in a post-
apocalyptic Mid-world. Mid-world is a parallel, alternate version of our world that is a
compilation of familiar settings: the Old American West, a feudal society, a magical universe,
wasteland and a distant future. Within Mid-world, there are remnants of familiar technologies
and appliances such as defunct oil derricks, tanker trucks robotics and machinery, and mostly
empty but seemingly technologically advanced cities In the Court’s view, Mid-world may be
considered as the hub, while all other parallel worlds are spokes off the central hub.

Roland is descended from Mid-world royalty, Arthur Eld, an architype of King Arthur.
He has no living relatives He can enter the consciousness of people and has the power to
hypnotize. He is a deft and accurate shooter of his westem-style revolvers and can reload them in
an instant Roland was born in a feudal city-state called Gilead. At the top of the feudal society
were the Gunslingers, reminiscent of lmights, who dressed like cowboys, and were lethal shots
Gilead falls, and only Roland Was left alive, the last Gunslinger, His quest is to find the Dark
Tower, the nexus of all worlds and the linchpin of space and time, and protect it from destruction
by The Man in Black; who goes by different names and appears in different iterations, including
Walter O’Dim, Randall Flagg, and Marten Broadcloak.

At the very least, Roland is a complex protagonist, who as the novels progress is

revealed to be an anti-hero, a profoundly tortured and flawed individual He does not always do

15

Case 3:17-CV-00343-HES-|\/|CR Document 130 Fi`|ed 03/01/19 Page 16 of 32 Page|D 6610

the “right thing.” His actions are, at best, ethically ambiguous He smokes, drinks lies,
manipulates and commits crimes ~ »».- --_~

For Instance, in The Gunslinger, Roland acts with depravity. Believing that a mad
preacher, Sylvia Pittson, had engaged in sexual relations with the villainous Man in Black and is
pregnant with a demon, Roland rapes her with a gun. Angry, Pittson sends her congregation after
Roland. They are aimed with stones, wood and other primitive weaponry. Roland starts shooting
her congregation in self-defense, however it quickly turns to murder. By the end of the
encounter, Roland has shot and killed 39 men, 14 women, including his lover, and five children
After the massacre, he goes to a honky-tonk, has burgers and beer and then falls asleep.

One character who plays a major part in the series is J ake Chambers, who is introduced in
The Gunslinger, Jake was from New York City and died when he was hit by a car. In an
unexplained way, J ake is transported to Mid-world after his death. Roland hypnotizes Jake and
grows to love him, but believes he is a trap set by the Man in Black. Roland promises to take
care of Jake, all the while knowing he will eventually kill him. Eventually, Roland leaves a
teetering Jake to fall to his death, choosing instead to pursue the Man in Black. Roland realizes

`he has damned himself This act begins Roland’s evolution from a heartless killer to a character
capable of love and compassion. T he Dark Tower series is not Roland’s literal journey to the
Dark Tower, but a morality play for Roland’s inner quest for redemption

Roland does travel between parallel worlds in the works In The Drawing of Three,
Roland sees three, magical stand-alone doors, with each leading to the mind of a person from
New York City. The first door is to the mind of Eddie Dean; the second is to the mind of Odetta
Susannah Holmes/Detta Walker, and the third is to the man who originally killed Jake. Eddie is a

heroin addict, and Odetta is amputee with multiple personality disorder. Odetta’s two

16

Case 3:17-CV-00343-HES-|\/|CR Dooument 130 Filed 03/01/19 Page 17 of 32 Page|D 6611

personalities eventually merge, and she then calls herself Susannah. Eddie and Susannah become
part of Roland’s group. Roland, who at first cared little for others, begins to show compassion
and reforms his ways Roland eventually draws a magic doorway and draws Jake back into Mid-
world. Roland promises to protect Jake.

Throughout his quest, Roland interacts with many science-fiction and supernatural
elements, such as a monster that bites off two of his fingers, and a gang of cannibalistic mutants.
Roland grows old throughout the series and is afflicted with rheumatism. His epic quest ends on
a metaphysical tone. When he finally reaches the Dark Tower, he is faced with all of his sins
Roland learns his true adversary is himself He is doomed to repeat his journey again and again,
until he learns to change.

c. The Graphic Novels
The graphic novels focus on the adventures of Roland in his quest for the Dark Tower, Most
of the graphic novels center on the many trials and tribulations that transformed Roland from a
young, learning gunslinger, to a hardened killer.
d. The Dark Tower Feature Film

The actors Idris Elba and Matthew McConaughey play Roland and The Man in Black in
the 2017 The Dark Tower movie. The movie deviates from the books The main characters are
Roland, Jake Chambers, and the Man in Black. The plot involves The Man in Black abducting
psychic children to use their mental abilities called “the shine,” to bring down the Tower,
allowing darkness to reign. The first act features Jake being transported to Mid-world where he
encounters Roland. The pair have a series of action-packed encounters The Man in Black and

Roland eventually fight in New York City, with Roland emerging victorious Roland saves the

17

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 13 of 32 Page|D 6612

Tower, Jake and the abducted children The movie ends with Jake and Roland returning to Mid-
world.

Movie Roland looks quite different than the Roland featured in the artwork in the novels
and graphic novels. He is clad in tight, black leather. He is Afiican American and does not age.
A significant portion of the novels is spent examining Roland’s past, this is less prevalent in the
movie. Movie Roland is more one dimensional and goes through far less character development
The movie’s theme is centered on external rather than internal redemption

VII. Analysis of Substantial Similarity

In an effort to illustrate the similarities between the two protagonists, Plaintiff describes
that Roland Deschain, like The Rook,

is a quasi-immortal time-traveling, monster-fighting, romantic

adventure hero who descends from an immortal, is symbolized by a

rook bird, dresses in cowboy garb despite not being from the Old West

and who descends from Gilead, a homage to Goliad “The Other

Alamo”, who traverses time through dimensional doors connected to a

tower who is in the aesthetical likeness of Restin Dane as well as

having been similarly named consistent with an admitted signature

symbolization device of Defendant King’s. . . .
(Doc 115-41)( grammar errors in original).14 “In determining whether a character in a second
work infringes a cartoon character, courts have generally considered not only the visual
resemblance but also the totality of the characters’ attributes and traits.” Warner Bros. Inc. v.
American Broad. Co., ]nc., 720 F.2d 231 (2d Cir. 1983) (citations omitted).

The Court has examined all the purported similarities including the totality of the

characters’ attributes and traits However, “it would be neither useful nor judicious to detail each

 

14 Plaintiff describes the similarities slightly differently in each relevant docurnent, however, the
crux of the description remains the same.

18

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 19 of 32 Page|D 6613

and every one.” Beal, 20 F.3d at 460. The Court will instead detail the analysis of those claimed
similarities that are the most significant and representative Id.

The Court finds Plaintiff’ s characterization above, while somewhat true, analyzes the
characters at such a high level of abstraction and generality that it does not truly reflect the
characters or their shared traits. Analyzing most adventure heroes with such a high level of
abstraction would lead to a finding of infringement Plaintiff ignores the true details and context
that makes each character unique in his own right

Witness Gale illuminated how a high level of abstraction and generalization can lead to
an erroneous conclusion To illustrate, he compared two movies: T he Wizard of 02 and Star
Wars. (Doc. 115-6, pg. 67). Both films feature main characters who lives with an Aunt and
Uncle in a rural environment, leave home to go on a quest, are accompanied by a character made
of metal important to the success of the quest (the Tin Man/C3PO Robot) and a hairy character
(The Cowardly Lion/Wookie), and seeks a wise old man for help (The Wizard/Obi Wan
Kenobi). The villains in both films dress completely in black (The Witch/Darth Vader) and Wear
distinctive headgear (Witch’s hat/Darth Vader’s helmet). Yet, no reasonable person would call
the movies Star Wars and The Wizard ofOz substantially similar works (Doc. 115-6, pg. 67).

An illustration of this adage was made by the Eleventh Circuit in BUC International
Corp. v. International Yacht Councl`l Ltd., 489 F.3d. 1129, 1142-43 (11th Cir. 2007) in
explaining the difference between copyright law protecting the expression of ideas and not the
ideas themselves Assuming the book Moby Dick was not in public domain the Court stated,
“[t]he idea of hunting a formidable whale at the lead of an eccentric captain is not protected by
copyright law. The expression of this ideas as it is encapsulated in the novel Moby-Dick

however, is protected by copyright.” Id. at 1143.

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 20 of 32 Page|D 6614

a. Adventure Seekers
Both Roland and The Rook are the adventure-seeking protagonists of their stories As
Plaintiff points out, they are the stories to be told. The Rook seeks to do the “right thing.” He is
upbeat and motivated by a desire to correct history, and make things better. In other words The
Rook is a classic hero.

Roland, however, is not a classic hero. He is at times dark and brooding. He kills i_n cold
blood, leaves J ake to die, sacrifices those around him to reach the Dark Tower and is on a quest
for redemption While Roland and The Rook are both adventurers, the comparison stops there;
the Court does not find the type of adventures motivations for the adventures or the characters’
actions during the adventures to be substantially sirnilar.

b. Time Travel

Time travel is an element in both works Defendants point out that Roland does not time
travel; rather he “visits parallel worlds that are not his own.” (Doc. 120, Furth Deposition, pg.
50) That distinction in label notwithstanding, the act of entering different time periods plays a
different role in each work. The Rook’s desire to time travel and the adventures he has while
time traveling are central storylines. Time travel is the hook; it is the thing that provides him
adventure and a platform to succeed in adversarial situations The Rook uses time travel in
attempt to correct perceived wrongs in history, or to save those he loves This is best illustrated
by some of the catchy headlines associated with The Rook’s comics: “His time . . . was any time!
Every time!” and “The Master of the Past, Present and Future!” The Rook can choose what time
period he would like to travel to. For example, he travels to 1836 and the Battle of the Alamo.

The Rook is technologically savvy. The machine most used in the Eerie series look like a rook

20

Case 3:17-cV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 21 of 32 Page|D 6615

chess piece or a castle. It is time travel in the classic sense; he gets into a machine and arrives in
a different time Usually, The Rook can travel through time whenever and wherever he chooses
In Roland’s quest for the Dark Tower, time travel is not the adventure itself and is less
central to the plot. Time travel is a means to an end. When he does travel, Roland does not use a
time machine Rather he travels through literal doorways to parallel worlds connected to a
particular character. The worlds are not always synchronized in time, and the portals are
sometimes thin, so that the parallel worlds mingle. Roland has no control over where and when
he will travel to. Likewise, Roland cannot choose where the portals lead, only whether to enter
them. 15
The element of time travel in each work is not substantially similar. Even if this Court
found that the element of time travel was a similarity between the two works time travel in the
general sense, is hardly a unique, original expression See, e.g., the films The Time Traveler’s
Wife, Kate and Leopold, Back to the Future, T he T ime Machine, and ll/./idnight in Paris. At least
one court has found that involuntary time travel is so pervasive, that it is not subject to copyright
protection. Feldman v. Twentieth Century Fox Film Corp., 723 F. Supp.2d 357, 366 (D. Mass
2010) (noting that warning signs of upcoming time travel, after effects showing time traveling is
complete, a tragic romance related to time traveling, and significant consequences as a result of
time travel are scenes afaire or stock scenes in the portrayal of time travel).
c. Gunslingers

Plaintiff claims that both Roland and Restin “descend from a familial line of

gunslingers.” Gunslingers as imagined by popular culture are personified by The Rook and

 

15 While both works mention traveling via time fragments or doorways the Court finds that this
similarity is animated in different ways The Rook travels on fragments or doorways by using his
time machine Roland has no machine,

21

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 22 of 32 Page|D 6616

Bishop Dane, someone in the American West who carried a gun and was an excellent, quick
shot However, what it means to be a gunslinger on Mid-world is independently defined by
Defendant King within The Dark Tower novels and contains only some pop-culture elements As
imagined by Defendant King, Gunslingers are a caste of elite, aristocratic gunthters who train
from childhood to be heroes They have a code of honor. Roland is a descendent of royalty, and
his father was a leader of the gunslinger caste.

Readers do not learn about The Rook’s immediate ancestral history in Erie. However,
readers do learn that his great, great grandfather Bishop Dane was performing as a classic,
westem, gun fighter before he met The Rook. While both The Rook and Roland have a familial
history of gun fighting, those histories manifest in different ways and are not substantially
similar.

d. The Towers

The Rook and Roland are similar to the extent that medieval towers play a large role in
their adventures However, the looks and function of each tower are different Rook Manor is
The Rook’s lair. lt is his tower-shaped home base where he stores his time machines keeps his
robots watches recordings of his travels called “time tapes,” and rests between adventures The
tower time machine serves as a vehicle by Which The Rook goes on his time traveling
adventures Both towers look like cartoonish versions of their namesake, the rook chess piece

Roland’s Dark Tower serves as the linchpin of a time and space continuum; not a home,
not a time machine lts look is gothic, omate and menacing. lt is often featured rising out of a
swath of hazy fog. ln the illustrations the Tower is often set far in the background, reminding
readers that Roland is nomadic; his quest is long; and his redemption distant The towers are not

alike, and do not serve like roles in each work.

22

Case 3:17-cV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 23 of 32 Page|D 6617

e. Romantic

Plaintiff claims that a point of similarity between the characters is that both The Rook
and Roland romantically interact with women Even if having a protagonist who has romantic
interactions with women is an original expression The Rook and Roland’s interactions with
women could not be more different While Roland softens as his adventures continue, his
interactions with women are often shocking and violent He irnpregnates his first and only love
Susan Delgado and then leaves her. She is then burned alive as he escapes illustrating the
sacrifices he is willing to make in his quest for the Dark Tower, His rape of Pittson with his
firearm is shocking.

The Rook is classically dashing and romantic. For example, In Eerie 83, The Rook is
romantically interested in January Boone and Kate McCall. When trouble ensues Ms Boone
pleads with The Rook to keep himself safe and return to her. The pair then share a kiss Later,
while landing a punch against Hawkins and his allies The Rook cheekin says “This one is for
Kate,” “This one is for Jan.”

f. The Bad Guy

Plaintiff points out that the nemesis of both characters is “the man in black.” (Doc. 6, pg.
26, #14). What Plaintiff means is that both characters’ nemesis wears black. However, both
versions of Plaintiff s assertion are misstatements The Rook, as he is featured in Eerie, has
varied enemies While it is true Hawkin makes an appearance in multiple episodes the villain
The Rook is tasked with defeating depends on the time traveling adventure he finds himself in.

Roland’s nemesis throughout the books though known by multiple names and

incarnations is one being, The Man in Black. The Man in Black seeks to destroy the Dark Tower

23

Case 3:17-cV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 24 of 32 Page|D 6613

and bring chaos to Mid-world. Roland has one constant and animating enemy throughout his
quest,

Even if both characters had one significant adversary in their quests that only wore black,
this is hardly original expression; Venom (Spiderman), Darth Vader (Star Wars), Black Manta
(Acquaman) and The Wicked Witch of the West (T he Wizard of Oz) are all villains Who wear
black '

g. Overall Look

The Rook and Roland’s looks are sirnilar. They both wear western gear and recall
imagery of the Old American West However, neither look is original or distinguished The
overall look of each protagonist is a rnishmash of stock elements or scenes c`z faire of western
heroes Surviving Rook co-creator, Stenstrum’s testimony is illustrative of this point (Doc. 115-
60). Stenstrum testified that Mr. William Bill DuBay asked Stenstrum to make a costume for The
Rook that he could quickly show Warren Publishing Within minutes knowing the comic was a
Westem, he “grabbed things [he] remembered from the past.” (Doc. 115-60, pg. 53). Stenstrum
best explains his inspiration for the look of The Rook:

There was the vest and the shirt from Rod Taylor16 and it was_the hat

I remembered from a TV show. I’m not sure if it’s the proper one, but

it had a very interesting look. lt was a ~it had these kind of disks that

were put together to form a kind of a band and it was a . . . . Anyway, l

had taken that and l threw that hat together and - the black I took

from-l always like Paladin from -the big old hat from “Have Gun ~

Will Travel.[”] 17 So I made him pretty much all black except for the
white shirt . . . .

 

16 The actor Rod Taylor played H. George Wells in T he Time Machine, the 1960 film based on
the book by author H.G. Wells of the same name

17 Have Gun-Will Travel was a Western TV series in the late 1950s early 1960s featuring a man

named Paladin, played by Richard Boone, who Was a professional gunfighter who traveled
around the Old West,

24

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 25 of 32 Page|D 6619

(Doc. 115-60, pgs. 53-54).

According to Defendant King, he did not create or supervise the illustrations or cover art
for any of The Dark Tower novels the film or the graphic novels. (See Doc. 115-19). 18 Even
assuming he had, the Court notes that Roland appears differently in each novel, each graphic
novel, each version of the same novel. However, the look is similar at its core, a western, or
cowboy looking loner in often desolate or eerie surroundings (See Doc. 115-32).

The Rook’s look, that of a cowboy, is the customary, stock-treatment given to those
characters set in the old west or worlds similar to the old west, it is the definition of scenes a
faire. See Zalewski v. Cicero Builder Dev., Inc., 754 F.3d at 102 (“[E]lements of a work that are
‘indispensable, or at least standard, the treatment of a given topic’- like cowboys bank robbers
and shootouts in the American West-get no protection.”) (quoting Hoehling v. Universal City
Studios, Inc., 618 F.2d, 972, 979 (2d Cir. 1980)).The variation in each character’s western look
between years and stories underscores this point. The characters do not have unique looks One

would expect a character who lives in Mid-world, akin to the Old West, to wear western gear.

 

18 Defendant King has indicated in his book On Writing, that he leaves space for the reader to fill
in the physical details of his character’s appearances He writes

I can’t remember many cases where I felt I had to describe what the
people in a story of mine looked like-l’d rather let the reader supply
the faces the builds and the clothing as well. If I tell you that Carrie
White is a high school outcast with a bad complexion and a fashion-
victim wardrobe, l think you can do the rest, can’t you? I don’t need to
give you a pimple-by-pimple, skirt-by -skirt rundown. We all
remember one or more high school losers after all; if I describe mine,
it freezes out yours and l lose a little bit of the bond of understanding I
want to forge between us. Description begins in the writer’s
imagination, but should finish in the reader’s.

(Doc. 115-19, pg. 6)

25

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 26 of 32 Page|D 6620

One would expect a character living in Arizona in the 197OS who frequently time travels to the
Old West to wear western gear. 19

The looks of both Roland and The Rook are so widely used to represent Westem
protagonists that they are not original For instance, actors Clint Eastwood in the movie Joe Kid,
Earl Holliman as Sundance in the TV series Hotel De Paree, and Rory Calhoun in The Domino
Kid all look like The Rook, square jawed, cowboys wearing wide brim dark hats (See Doc. 116-
6, pg. 23).

Plaintiff further argues that both The Rook and Roland have mediuin-length hair, that is
dark, sometimes unkempt, with long-thick sideburns (See Doc. 6). The description Defendant
King provides of Roland in his writings is someone who is thin with black hair, blue, eyes These
general physical characteristics are not protected by copyright See Whitehead v. Paramount
Pictures Corp., 53 F.Supp. 2d 38, 50 (D.D.C. 1999)(noting that “general characteristics such as
black hair, intelligence patriotism and slight paranoia . . . are not copyrightable and do not
establish substantial similarity.”)

h. Name

Plaintiff argues that because both Roland Deschain and Restin Dane (“The Rook”) have
the initials R.D, this is an indicia of copying. However, this is a similarity without import Even
if the protagonists were to share the same exact name, this “by itself is insufficient to establish

substantial similarity between the characters.” Hogan, 48 F.Supp.2d at 3119. See also 37 C.F.R.

 

19 The Court does not agree with Plaintiff’s assertion that Roland is wearing a uniform out of his
time Defendant King has defined his own world for Roland, one which is akin to the Old
American West, The Court also finds Plaintiff s argument that The Rook’s look is anachronistic
is contradicted by the comic itself. “His time . . . was any time! The Place he called home . . .
The Old West!” (Doc. 120-1, Eerie 82)

26

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 27 of 32 Page|D 6621

§ 202.1(a) (“words and short phrases such as names titles and slogans . . . mere variations of
typographic omamentation, letting or coloring . . . .” are excluded from copyright protection).
i. Historical References 1

Plaintiff argues that The Rook and Roland are substantially similar because they both
feature the Battle of the Alamo, an event where there were no survivors yet manage to survive in
their respective stories (Doc. 6, 11 37). Roland was born and raised in a place called Gilead,
which eventually falls and all of Roland’s fellow gunslingers are slaughtered Plaintiff claims
that the name Gilead is an homage to Goliad, a massacre of the Texan Anny by the Mexican
Arrny in the Texas Revolution, sometimes known as “The Other Alamo.” Id. The Rook’s
ancestral heritage is traced to the Battle of the Alamo, and in his inaugural story arc, The Rook
time travels back to The Alamo and fights alongside James Bowie and Davvy Crockett.

This similarity is not subject to protection. The Battle of the Alamo, or the concept of a
group of people under siege, is not unique lt is not original. lt is a historical event “in the public
domain, free for others to draw upon,” subject to the imagination and reimagination of artists
Zalewz`ski, 754 F.3d 95 at 102. As one court has explained,

[A]ny author may draw from the history of English-speaking peoples

but not one may copy from A History of English- Speaking Peoples.

Any artist may portray the Spanish Civil War, but no one may paint

another Guernica. And anyone may draw a cartoon mouse, but there

can be only one Mickey.”

Id. That both Roland and The Rook were the sole survivors of such battles does not change the
analysis
j. Birds
Sirnilar birds are featured iri each work, but they are not featured in the same way. The

Rook sees a rook who assists him in his mission in Eerie 83 and Eerie 84. In another episode,

27

Case 3:17-cV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 23 of 32 Page|D 6622

The Rook puts on a pair of rook wings and flies besides the bird into battle The image of the
Rook bird, a kind of crow, is found on his belt buckle, but is not otherwise prominently featured.
The rook chess piece is much more prominently featured. Roland encounters a raven named
Zoltan in The Gunslinger, and as young boy, had a hawk that he sacrifices to win combat with
his trainer. That a bird resembling a crow or hawk is featured on many of T he Dark Tower novel
covers is of no import
k. Generalities

Plaintiff correctly points out that both Roland and The Rook are brave, excellent
marksman, born leaders detennined, engage in hand to hand combat and fight monsters.
However, these characteristics are scenes c`zfaire of action adventure heroes

l. Total look and feel

The Eleventh Circuit has recognized that lists of similarities and dissimilarities between
works are inherently subjective and unreliable Leigh, 212 F.3d at 1215. See also Singleton v.
Dean, 611 Fed. App’x. 671 (11th Cir. 2015)(“1ists of similarities between two works are
inherently subjective and unreliable, particularly where the list contains random similarities as
many such similarities can be found in very dissimilar works”) (citing Beal, 20 F.3d at 460).
Perhaps in response to this concern, some courts including the Second Circuit, examine the total
concept and feel of the characters at issue. Warner Bros. Inc., 720 F.2d 231, 241 (citations
omitted). See also Sheldon Abend Revocable Trust v. Spielberg, 748 F.Supp.2d 200, 208
(S.D.N.Y. 2010) (When analyzing two characters for similarities courts examine the “‘totality of
[the characters’] attributes and traits as well as to the extent to which the defendants’ characters

capture the ‘total concept and feel’ of figures in [plaintiff’s work].”). (citations omitted).

28

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 29 of 32 Page|D 6623

This Court has compared the totality of the works at issue The Rook is a light, at times
comical, campy science fiction comic. The Rook character is a hero that reflects that lightness.
He is a mile wide and an inch deep. Roland is completely different He is disturbed, introspective
and at times murderous. The Dark Tower, through Roland, explores some very dark themes
Roland is obsessed by his quest to the Dark Tower. The Rook rescues his great-great
grandfather, who becomes his sidekick along with Manners. Roland has no living relatives The
group that Roland travels with shows the very different tone of the Dark Tower novels. He
travels mostly with a heroin addict, an amputee with bipolar disorder and a l2-year-old boy.
Roland has the power to hypnotize and enter the conscious of others Restin has a time machine,
but no super powers

To the extent similarities that exist between Roland and Restin, they are similarities
general ideas and scenes afaire. Beal, 20 F.2d at 464.20 See Hogan v. DC Comics, 48 F.Supp.2d
298 (S.D.N.Y. 1999) (holding no substantial similarity of the characters despite them both being
young, male, half-vampire characters named Nicholas Gant with similar appearances both of
whom had flashbacks and killed others); Cabell v. Sony Pictures Entm’t ]nc., 714 F. Supp.2d
452, 454 (S.D.N.Y. 2010) (no infringement where the main characters who were both military-
trained hair stylistics who fought crime and used hairdryers as weapons).

Plaintiff could still prevail on a claim for infringement if the way in which the works at

issue here express the unoriginal ideas is substantially similar or the unoriginal elements “have

 

20 As mentioned supra, characters have been afforded copyright protection separate and apart from
the work in which they appear when the character has “developed a constant set of traits that
distinguish [it] from other fictional characters” Toho Co., Ltd. v. William Morrow and Co., Inc.,
33 F.Supp.2d 1206, 1216 (C.D. Cal. 1998)(affording Godzilla standalone copyright protection).
This Court reaches no decision in terms of whether The Rook is ultimately sufficiently
delineated to warrant standalone copyright protection. Even if this Court were to find the
character sufficiently delineated for stand-alone protection, the characters and works at issue
here are not substantially similar in original/protected expression

29

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 30 of 32 Page|D 6624

been combined in an original way.” Hogan, 48 F.Supp.2d at 311 (citing Walker, 784 F.2d at 50).
See Feist, 499 U.S. at 362 (Even a work that is entirely a compilation of unprotectible elements
may be copyrightable under certain circumstances). For all the reasons discussed herein, that is

not the case here21

The combination of non-unique elements in each character is not
substantially sirnilar.

VlII. Access

The Court need not reach the question as to whether Defendant King22 had access to The

Rook. Resounding evidence of access does not dispense of the necessity of finding substantial
sirnilarity. Beal, 20 F.3d 460. The proposition that overwhelming proof of access can substitute
for the requisite degree of substantial similarity is often labeled the “lnverse Ratio Rule.” 4
Nimmer on Copyright §13.03 [D] (2018). However, the inverse ratio rule is not the law of the
Eleventh Circuit. Dream Custom Homes, Inc. v. Modern Day Conslr., 476 Fed. App’x. 190, 191
(11th Cir. 2012).

IX. Graphic Novels and Movie

For all the reasons set forth herein, Marvel’s graphic novels and The Dark Tower movie are
not substantially similar to The Rook.23

X. Plaintiff’s Expert Witnesses Fail to Raise a Genuine Issue of Material Fact

Plaintiff’s experts fail to raise a genuine issue of material fact on the issue of substantially

similarity. Plaintiff argues that one of his experts Tracy Buchanan demonstrates the substantial

 

21 Another example is the protagonist Rip Hunter from the Rip Hunter Time Master comic that
ran in the 1950s and 1960s Rip was an inventor/time traveler, used a machine of his own
making and was a crack shot

22 Or other defendants

23 The images at issue only have broad, stock elements as similarities

30

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 03/01/19 Page 31 of 32 Page|D 6625

similarities of the characters because he purportedly conducted research into the response of “lay
audience.” (Doc. 120, pg. 14). Plaintiff’s arguments are misguided. See Warner Bros. lnc.,720
F.2d at 245 (“When a trial judge has correctly ruled that two works are not substantially similar
as a matter of law, that conclusion is not to be altered by the availability of survey evidence
indicating that some people applying some standard of their own were reminded by one work of
the other.”)

Wliile the Court has real doubts as to whether Tracy Buchanan’s expert report is
ultimately admissible at trial, as it summarizes Intemet commentators remarking on the
similarities of Roland and The Rook, the characteristics the commentators identify as common
between the two protagonists are nothing more than scenes d faire. Moreover, legitimately
reminding someone of a copyrighted character is not the same as infringement See Warner
Bros., 720 F.2d at 242 (“Stirring one’s memory of a copyrighted character is not the same as
appearing to be substantially similar to that character, and only the latter is infringement.”).

Plaintiff s other expert, Richard Ardnt has failed to show substantial similarity of the
protected elements of each work. See Corwin v. Walt Disney Co., 475 F.3d 1239 (11th Cir. 2007)
(holding that the District Court properly excluded expert reports that focused on concept and
ideas of the works at issue rather than on the expression of those concepts and ideas) (emphasis
in original).24

XI. CONCLUSION

The similarities between The Rook and Roland concern only non-copyrightable elements

 

24 Plaintiff"s former expert Jeffrey Rovin has a conflict of interest in this matter. He offered an
opinion prior to learning of that conflict and will not testify at trial. This Court, thus has not
considered his opinion in this matter. See Macuba v. Deboer, 193 F.3d 1316, 1322 (11th
Cir. 1999)(“inadmissible hearsay ‘cannot be considered on a motion for summary judgment”).

31

Case 3:17-CV-00343-HES-|\/|CR Document 130 Filed 023/01/19 Page 32 of 32 Page|D 6626

The protected elements of The Rook and Roland are dissimilar, even when viewed in the light
most favorable to Plaintiff. No reasonable jury, properly instructed, could find the works
substantially sirnilar.

ACCORDINGLY, it is ORDERED:

l. Defendants’ Motion for Summary Judgment (Doc. 115) is GRANTED;

2. The Clerk is directed to terminate all pending motions enter Judgment in favor of

Defendants and close this case

DONE AND ORDERED at Jacksonville, Florida, this§&_/day of bruary 2019.

Copies to:

Robby T. Cook, Esq.

Robert R. Fredeking, Esq.
Vincent Cox, Esq.

Louis P. Petrich, Esq.
Raymond F. Treadwell, Esq.
Sanford L. Bohrer, Esq.

Scott D. Ponce, Esq.

Michael Manuel Gropper, Esq.

 

32

